HOFFMAN, Judge,
concurring in part and dissenting in part.
I concur in part and dissent in part.
This case should be remanded for rehearing only upon the issue of whether or not the real property was ever held solely by Herman Goepp and thus not entitled to exclusion from inheritance tax. This is the only issue raised or argued by the State upon appeal.
The evidence of record clearly established that all other property, i. e., common stock, certificate of deposit, savings bonds and checking account, was held by Goepp and George as joint tenants. George's contribution in accumulating this property is uncon-tradicted, and the trial court properly excluded fifty per cent thereof from Goepp's estate.